JENNINGS, J.
A study of the transcript in this case and a re-reading of Jacobs vs. Jacobs, 95 Conn. 57, and Van Guilder vs. Van Guilder, 100 Conn. 1, have convinced me that the requirements of the statute have not been met. As indicated by the citations, intolerable cruelty does not necessarily mean daily beatings. The conduct of the defendant must, however, be “such that the public and personal objects of matrimony have been destroyed beyond rehabilitation.” McEvoy vs. McEvoy, 99 Conn. 427, 432.
The principal complaints of the plaintiff are that her husband was late to- dinner, was inconsiderate and drank more than he should. The plaintiff is apparently a woman of cul*195ture and refinement but this does not relieve her of the duty of proving her case.
Morehouse vs. Morehouse, 70 Conn. 420, 427.
Complaint dismissed.